 In the Matter ofCLEVELANDROBBINGMACHINE COMPANYandUNITEDAUTOMOBILE WORKERS OF AMERICA, LOCAL#631 (A. F. OF L.)Case No. R-1571CERTIFICATION OF REPRESENTATIVESFebruary 5, 1940On December 18, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceedings.'On January 15, 1940, the Boardissued anAmendment to Direction of Election.2Pursuant to theDirection of Election, as amended, an election by secret-ballot wasconducted on January 15, 1940, under the direction and supervisionof the Regional Director for the EighthRegion(Cleveland, Ohio).On January 17, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relation BoardRules andRegulations-Series 2, issued an Election Report upon the secretballot, copies of which were duly served upon the parties.The Regional Director reported the following results of the secretballot :Total numberof employees eligible________________________172Total number of votescast_______________________________127Total number of votes for United Automobile Workers ofAmerica, Local #631 (A. F. of L.) -----------------------69Totalnumber of votes for InternationalUnion, United Auto-mobileWorkers of America,LocalNo. 217(affiliated withthe Congress of Industrial Organizations) ----------------52Totalnumber of votes for neither organization_____________2Challenged votes not ruled on_____________________________3Challengedvoteruled ineligible____________________________1No objections to the conduct of the ballot or the Election Reporthave been filed by any of the parties.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National LaborRelationsBoard Rules and Regulations-Series 2, asamended,118 N. L.R. B. 412.219 N. L.R. B. 426.20 N. L. R. B., No. 10.129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT ISHEREBY CERTIFIEDthat United Automobile Workers of Amer-ica,Local #631, affiliated with the American Federation of Labor,has been designated and selected by a majority of all the employeesof Cleveland Hobbing Machine Company, Cleveland, Ohio, excludingthe foremen, the superintendent, the general manager, the clericalforce,watchmen, and the engineering department, as their repre-sentative for purposes of collective bargaining, and pursuant toSection 9 (a) of the Act, United Automobile Workers of America,Local #631, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages,hours ofemployment, and other conditionsof employment.